               Case
                Case1:20-cv-03089-CM
                      1:20-cv-03089-CMDocument
                                       Document3637Filed 11/30/20
                                                     Filed 12/01/20Page
                                                                    Page1 of
                                                                          1 of 3                   M
                      lr~•"Q~-:-r                             IJ~f; ol/4>                  . ~~' jifo)
                      L .~h •        LhJv •. ._._            /1   fl/ t                      r""-'~/7"7 { 5l~
u    ITED ST ATES DISTRICT COURT                               ii!/                  I     j                        LP   ~
                                                          fa- ~~
s-~~~~~~~-~'.s_r_~~-c=-~::E_:_=~-~~---x f °J-tl 'Y ~· ,j, 0/'j
                                                                                               A ~         [::_,,




                                                                    (p                                   _J
HEN RY DICKERSO ,                                                                                          A,,yrt
                                                               Index      o. I :20-cv-03089-CM          /((.             ,f
                                                               rr
                                                                                                                              J

                       Plaintiff,                              JOI T       1   OTICE OF SETTLEME T




                                                            ·=
                                                               AND REQUEST FO R STAY


                                                                                                     ;/y
          -against-




                                                                                                       r
PRUDE TIAL I 'SURA CE COMPA Y
OF AMERICA, and PORT AUTHORITY
OF EW YORK & EW JERSEY,
                                                               ELECTRONICALLY FILED
                       Defendants.                             DOC#:                       .
                                                        X
                                                               DATE Fll...ED: {1 / I / 2.. o


          Plainti ff, HE RY DICKERSO , and Defendant, THE PRUDE TIAL I SURA CE

COMPANY OF AMERICA ("Prudential") (coll ectively the "parties") 1, through their respective

undersigned counsel, hereby notify the Court that on November 25, 2020, the parties reached a

conditional settlement in this matter. The parties anticipate that they wil l be able to file a final

joint notice of settlement and joint stipulation of dismissal within forty-five (45) days of the

fi Iing of this notice, and the parties respectfully request that the Court stay the remaini ng

deadlines for forty-five (45) days pending the fina lization of the release and settlement

agreement.

           WHEREFORE, the Parties respectfully noti fy the Court that they have reached a

settlement in principle, and request that the Court enter an order staying the deadlines in the case

for forty-fi ve (45 ) days.




1
    Plaint iff voluntarily dismissed Defendant Port Authority of cw York & New Jersey on   ovcmber 2 1. 2020. (ECF
    0 . 35.)




669698 17, I
                 Case
                  Case1:20-cv-03089-CM
                        1:20-cv-03089-CMDocument
                                         Document3637Filed 11/30/20
                                                       Filed 12/01/20Page
                                                                      Page2 of 33
                                                                            2 of



Dated:           ovember 30, 2020                   By: Isl Heather D. Lee (with permission)
                                                         Heather D. Lee
                                                         Law Offices of Heather D. Lee PLLC
                                                         445 Broad Hollow Road, Suite 25
                                                         Melville, Y 11 747
                                                         352-31 6-9520
                                                         Fax: 215-405-2913
                                                         heather@!i fc-insurancclawyer.com

                                                        Attorneys for Plaintiff HE RY
                                                        DICKERSO



                                                        Isl Jacob Oslick
                                                        Jacob Oslick
                                                        josl1ck '.a s~vfarth.com
                                                        SEYFARTH SHAW LLP
                                                        620 Eighth Avenue
                                                           ew York, cw York 1001
                                                        Telephone: (212) 218-5500
                                                        Facsi mile: (2 12) 218-5526

                                                        Attorneys for Defendant
                                                        THE PRUD E TIAL 1 SURA CE
                                                        COMPANY OF AMER ICA




                                                2
669698 17, . 1
                Case
                 Case1:20-cv-03089-CM
                       1:20-cv-03089-CMDocument
                                        Document3637Filed 11/30/20
                                                      Filed 12/01/20Page
                                                                     Page3 of 33
                                                                           3 of



                                  CERTIFICATE OF SERVICE

          I hereby certify that I have caused a true and correct copy of the foregoing JOINT

  OTICE OF SETTLEME T AND REQUEST FOR STAY to be served upon the following, by

the Court's electronic case fi ling (ECF) system , on this 30th day of November. 2020:

                          Heather D. Lee
                          Law Offices of Heather D. Lee PLLC
                          445 Broad Hollow Road, Suite 25
                          Melville, Y 11747
                          352-316-9520
                          Fax: 2 15-405-2913
                          heather@ lifc-insurancelawyer.com


                                               Isl Jacob Oslick
                                               Jacob Oslick




                                                   3
669698 I 7v I
